                           Case 3:18-bk-00800-JAF                       Doc 1353            Filed 02/10/21              Page 1 of 5
                                                              United States Bankruptcy Court
                                                                Middle District of Florida
In re:                                                                                                                 Case No. 18-00800-JAF
GEA Seaside Investment Inc.                                                                                            Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113A-3                                                  User: pcathy-ja                                                             Page 1 of 4
Date Rcvd: Feb 08, 2021                                               Form ID: 3TAPNR                                                            Total Noticed: 7
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 10, 2021:
Recip ID                   Recipient Name and Address
db                     +   GEA Seaside Investment Inc., 428 North Peninsula Drive, Daytona Beach, FL 32118-4038
27656899               +   AnnElise and David Treder, c/o Hallisky & Davis, 1834 Mason Avenue, Suite 100, Daytona Beach, FL 32117-5101
27657300               +   Barbara Burnes, c/o Hallisky & Davis, 1834 Mason Avenue, Suite 100, Daytona Beach, Florida 32117-5101
27657298               +   Brian Pooler,Renea Coffey, Reba Anderson, c/o Hallisky & Davis, 1834 Mason Avenue, Suite 100, Daytona Beach, Florida 32117-5101
27656931               +   Iris Oswald, c/o Hallisky & Davis, 1834 Mason Avenue, Suite 100, Daytona Beach, FL 32117-5101
27657255               +   Mary and Paul Savard, c/o Hallisky & Davis, 1834 Mason Avenue, Suite 100, Daytona Beach, Florida 32117-5101
27656943               +   Tammy Cruz, c/o Hallisky & Davis, 1834 Mason Avenue, Suite 100, Daytona Beach, FL 32117-5101

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 10, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 8, 2021 at the address(es) listed
below:
Name                               Email Address
Aaron R. Wolfe
                                   on behalf of Creditor 320 FBR LLC awolfe@doranlaw.com, bshoner@doranlaw.com

Adam A Diaz
                                   on behalf of Creditor U.S Bank National Association adiaz@dallegal.com

Adam A Diaz
                                   on behalf of Creditor DEUTSCHE BANK NATIONAL TRUST COMPANY adiaz@dallegal.com
                   Case 3:18-bk-00800-JAF                     Doc 1353           Filed 02/10/21             Page 2 of 5
District/off: 113A-3                                        User: pcathy-ja                                                           Page 2 of 4
Date Rcvd: Feb 08, 2021                                     Form ID: 3TAPNR                                                          Total Noticed: 7
Adam A Diaz
                          on behalf of Creditor Wilmington Trust N.A. adiaz@dallegal.com

April G Harriott
                          on behalf of Creditor Deutsche Bank National Trust Company as Trustee for Argent Securities Inc., Asset-Backed Pass-Through
                          Certificates, Series 2006-M1 aharriott@raslg.com

April G Harriott
                          on behalf of Creditor THE BANK OF NEW YORK MELLON TRUST COMPANY NATIONAL ASSOCIATION AS
                          TRUSTEE FOR RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC., MORTGAGE ASSET-BACKED PASS-THROUGH
                          CERTIFICATES SERIES 2005-RS7 aharriott@raslg.com

April G Harriott
                          on behalf of Creditor U.S. Bank National Association As Trustee, Successor In Interest To Bank Of America, National
                          Association, As Trustee, Successor By Merger To Lasalle Bank National Association, As Trustee For Merrill aharriott@raslg.com

April G Harriott
                          on behalf of Creditor U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR ASSET BACKED SECURITIES
                          CORPORATION HOME EQUITY LOAN TRUST, SERIES OOMC 2006-HE3, ASSET BACKED PASS-THROUGH
                          CERTIFICATES, SERIES OOMC 2006-HE3 aharriott@raslg.com

April G Harriott
                          on behalf of Creditor THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK AS TRUSTEE FOR FIRST
                          HORIZON ALTERNATIVE MORTGAGE SECURITIES TRUST 2006-AA4 aharriott@raslg.com

April G Harriott
                          on behalf of Creditor THE BANK OF NEW YORK MELLON TRUST COMPANY NATIONAL ASSOCIATION FKA THE
                          BANK OF NEW YORK TRUST COMPANY, N.A aharriott@raslg.com

April G Harriott
                          on behalf of Creditor HSBC Bank USA National Association, As Trustee for Ace Securities Corp. Home Equity Loan Trust,
                          Series 2006-OP1 aharriott@raslg.com

April G Harriott
                          on behalf of Creditor The Bank of New York Mellon f/k/a The Bank of New York as Trustee for First Horizon Alternative
                          Mortgage Securities Trust 2006-AA4 aharriott@raslg.com

April G Harriott
                          on behalf of Creditor U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR STRUCTURED ASSET SECURITIES
                          CORPORATION MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-GEL3 aharriott@raslg.com

April G Harriott
                          on behalf of Creditor U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE, SUCCESSOR IN INTEREST TO BANK OF
                          AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL
                          ASSOCIATION, AS TRUSTEE FOR MERRILL aharriott@raslg.com

April G Harriott
                          on behalf of Creditor US Bank National Association aharriott@raslg.com

April G Harriott
                          on behalf of Creditor HSBC Bank USA National Association aharriott@raslg.com

April G Harriott
                          on behalf of Creditor U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR RESIDENTIAL ASSET SECURITIES
                          CORPORATION, HOME EQUITY MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES, SERIES 2007-KS1
                          aharriott@raslg.com

April G Harriott
                          on behalf of Creditor U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR RESIDENTIAL ASSET MORTGAGE
                          PRODUCTS, INC., MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES, SERIES 2006-RS6
                          aharriott@raslg.com

April G Harriott
                          on behalf of Creditor THE BANK OF NEW YORK MELLON TRUST COMPANY aharriott@raslg.com

April G Harriott
                          on behalf of Creditor U.S. Bank National Association aharriott@raslg.com

April G Harriott
                          on behalf of Creditor THE BANK OF NEW YORK MELLON TRUST COMPANY NATIONAL ASSOCIATION FKA THE
                          BANK OF NEW YORK TRUST COMPANY, N.A. AS SUCCESSOR TO JPMORGAN CHASE BANK, N.A., AS TRUSTEE
                          FOR RESIDENTIAL ASSET MORTGAGE PRODUC aharriott@raslg.com

April G Harriott
                          on behalf of Creditor U.S. Bank National Association as Trustee for Residential Asset Securities Corporation, Home Equity
                          Mortgage Asset-Backed Pass-Through Certificates, Series 2007-KS2 aharriott@raslg.com

April G Harriott
                          on behalf of Creditor U.S. Bank National Association as Trustee for Structured Asset Investment Loan Trust Mortgage
                          Pass-Through Certificates, Series 2005-HE3 aharriott@raslg.com

April G Harriott
                          on behalf of Creditor THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK AS SUCCESSOR IN
                        Case 3:18-bk-00800-JAF                  Doc 1353            Filed 02/10/21             Page 3 of 5
District/off: 113A-3                                          User: pcathy-ja                                                            Page 3 of 4
Date Rcvd: Feb 08, 2021                                       Form ID: 3TAPNR                                                           Total Noticed: 7
                            INTEREST TO JPMORGAN CHASE BANK, N.A. AS TRUSTEE FOR NOVASTAR MORTGAGE FUNDING TRUST,
                            SERIES 2005-1, NOVASTAR HOME EQUITY LOAN A aharriott@raslg.com

April G Harriott
                            on behalf of Creditor THE BANK OF NEW YORK MELLON TRUST COMPANY NATIONAL ASSOCIATION AS
                            TRUSTEE FOR RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC., MORTGAGE ASSET-BACKED PASS-THROUGH
                            CERTIFICATES, SERIES 2006-RS4 aharriott@raslg.com

April G Harriott
                            on behalf of Creditor The Bank Of New York Mellon F/K/A The Bank Of New York As Trustee For First Horizon Alternative
                            Mortgage Securities Trust 2006-AA6 aharriott@raslg.com

April G Harriott
                            on behalf of Creditor HSBC Bank USA National Association Trustee for Deutsche Alt-A Securities, Inc. Mortgage Loan Trust,
                            Series 2006-AR5 Mortgage Pass-Through Certificate aharriott@raslg.com

Armistead W Ellis, Jr
                            on behalf of Creditor Rhett and Patricia Johnston BKpleadings@BiffEllisLaw.com Pleadings.EllisLaw@gmail.com

Arthur C Neiwirth
                            on behalf of Creditor Arthur Neiwirth 21st Mortgage Corporation c/o aneiwirthcourt@qpwblaw.com

Audrey M Aleskovsky
                            Audrey.M.Aleskovsky@usdoj.gov

Cameron H P White
                            on behalf of Creditor Goshen Mortgage LLC as separate trustee of GDBT I Trust 2011-1 cwhite861@gmail.com

Charles R Sterbach
                            on behalf of U.S. Trustee United States Trustee - JAX 11 11 Charles.R.Sterbach@usdoj.gov

Chase A Berger
                            on behalf of Creditor BSI Financial Services as Servicing Agent for U.S. Bank Trust National Association, as Trustee of the PRP
                            II PALS Investments Trust bknotifications@ghidottiberger.com, gbadmin@ecf.courtdrive.com;areyes@ghidottiberger.com

Chase A Berger
                            on behalf of Creditor SN Servicing Corporation as Servicing Agent for U.S. Bank Trust National Association, as Trustee of the
                            PRP II PALS Investments Trust bknotifications@ghidottiberger.com, gbadmin@ecf.courtdrive.com;areyes@ghidottiberger.com

Craig I Kelley
                            on behalf of Creditor Avail 2 LLC bankruptcy@kelleylawoffice.com
                            tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffice.com;debbie@kelleylawoffice.com;dana@ke
                            lleylawoffice.com

Daniel I Singer
                            on behalf of Creditor Red Stick Acquisitions LLC daniel@dsingerlawgroup.com

David N Stern
                            on behalf of Creditor Riverside Condominium Association Inc. dnstern@fwblaw.net, twolosh@fwblaw.net

Deborah M Hallisky
                            on behalf of Defendant AnnElise Treder deborah.hallisky@gmail.com

Deborah M Hallisky
                            on behalf of Creditor AnnElise Treder deborah.hallisky@gmail.com

Deborah M Hallisky
                            on behalf of Defendant Jimmy Davis deborah.hallisky@gmail.com

Deborah M Hallisky
                            on behalf of Creditor Pamela D. Hunt deborah.hallisky@gmail.com

Deborah M Hallisky
                            on behalf of Creditor TREDER OSWALD,CRUZ, et. al. deborah.hallisky@gmail.com

Deborah M Hallisky
                            on behalf of Defendant Deborah Hallisky deborah.hallisky@gmail.com

Gary M Glassman
                            on behalf of Creditor City of Daytona Beach glassmang@codb.us

Gavin Stewart
                            on behalf of Creditor Specialized Loan Servicing LLC bk@stewartlegalgroup.com

Heather L Ries
                            on behalf of Creditor Wells Fargo Bank N.A. hries@foxrothschild.com, ralbert@foxrothschild.com

Ida A Moghimi-Kian
                            on behalf of Creditor DEUTSCHE BANK NATIONAL TRUST COMPANY IMoghimi-Kian@dallegal.com
                            MiddleDistrict@SHDLegalgroup.com

Ida A Moghimi-Kian
                            on behalf of Creditor U.S. Bank National Association IMoghimi-Kian@dallegal.com MiddleDistrict@SHDLegalgroup.com
                         Case 3:18-bk-00800-JAF                          Doc 1353           Filed 02/10/21              Page 4 of 5
District/off: 113A-3                                                   User: pcathy-ja                                                             Page 4 of 4
Date Rcvd: Feb 08, 2021                                                Form ID: 3TAPNR                                                            Total Noticed: 7
Ida A Moghimi-Kian
                                     on behalf of Creditor Wilmington Trust N.A. IMoghimi-Kian@dallegal.com, MiddleDistrict@SHDLegalgroup.com

Ida A Moghimi-Kian
                                     on behalf of Creditor U.S Bank National Association IMoghimi-Kian@dallegal.com MiddleDistrict@SHDLegalgroup.com

J. Anthony Van Ness
                                     on behalf of Creditor Fay Servicing LLC bankruptcy@vanlawfl.com

Jeffrey S Fraser
                                     on behalf of Creditor U.S. Bank National Association bkfl@albertellilaw.com anhsalaw@infoex.com

Jeffrey S Fraser
                                     on behalf of Creditor US Bank National Association bkfl@albertellilaw.com anhsalaw@infoex.com

Jeffrey S Fraser
                                     on behalf of Creditor U.S. Bank National Association as Trustee bkfl@albertellilaw.com, anhsalaw@infoex.com

Jeffrey S Fraser
                                     on behalf of Creditor PNC Bank National Association bkfl@albertellilaw.com, anhsalaw@infoex.com

Jill E Kelso
                                     on behalf of U.S. Trustee United States Trustee - JAX 11 11 jill.kelso@usdoj.gov

John J Rafferty
                                     on behalf of Creditor SPECIALIZED LOAN SERVICING LLC john.rafferty@bonialpc.com

Keith Scott Labell
                                     on behalf of Creditor The Bank Of New York Mellon F/K/A The Bank Of New York As Successor In Interest To JPMorgan
                                     Chase Bank, N.A. As Trustee For NovaStar Mortgage Funding Trust, Series 2005-1, NovaStar Home Equity Loan A
                                     klabell@raslg.com, klabell@raslg.com

Lance Paul Cohen
                                     on behalf of Creditor Rhett and Patricia Johnston cohenthurston@cs.com

Maya Rubinov
                                     on behalf of Creditor Red Stick Acquisitions LLC bankruptcy@vanlawfl.com

Maya Rubinov
                                     on behalf of Creditor Statebridge Company bankruptcy@vanlawfl.com

Maya Rubinov
                                     on behalf of Creditor Secured Creditor SN Servicing Corporation as servicer for Red Stick Acquisitions LLC
                                     bankruptcy@vanlawfl.com

Neisi I Garcia Ramirez
                                     on behalf of Creditor The Bank Of New York Mellon F/K/A The Bank Of New York As Trustee For First Horizon Alternative
                                     Mortgage Securities Trust 2006-AA6 Neisi.GarciaRamirez@mccalla.com
                                     FLBKECF@mccalla.com,mccallaecf@ecf.courtdrive.com,Neisi.GarciaRamirez@mccalla.com

Owen H Sokolof
                                     on behalf of Creditor Red Stick Acquisitions LLC osokolof@floridalitlaw.com

Sean K Mills
                                     on behalf of Creditor PNC Bank N.A. smills@oslawllc.com

Taylor J King
                                     on behalf of Debtor GEA Seaside Investment Inc. tjking@planlaw.com
                                     bkmickler@planlaw.com,cmickler@planlaw.com,mmiller@planlaw.com,court@planlaw.com

Taylor J King
                                     on behalf of Plaintiff GEA Seaside Investments Inc. tjking@planlaw.com,
                                     bkmickler@planlaw.com,cmickler@planlaw.com,mmiller@planlaw.com,court@planlaw.com

United States Trustee - JAX 11, 11
                                     USTP.Region21.OR.ECF@usdoj.gov


TOTAL: 68
                      Case 3:18-bk-00800-JAF                Doc 1353      Filed 02/10/21    Page 5 of 5
[3TAPNR] [Notice to Appellant of Responsibilities]



                                                 UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF FLORIDA
                                                      JACKSONVILLE DIVISION



In re:                                                                           Case No. 3:18−bk−00800−JAF
                                                                                 Chapter 11


GEA Seaside Investment Inc.
dba GEA Seaside Investments Inc
428 North Peninsula Drive
Daytona Beach, FL 32118




________Debtor(s)________/
                                           NOTICE TO APPELLANT OF RESPONSIBILITIES


    NOTICE IS GIVEN TO THE APPELLANT that the Appellant shall, within 14 days of the date the appeal was
filed, file with the Clerk of the United States Bankruptcy Court the following:
    1. Designation of the items to be included in the record on appeal and serve a copy upon the appellee;
    2. Statement of the issues to be presented and serve a copy upon the appellee; and
    3. Written request for the transcript and deliver a copy to the court reporter where the record designation includes
a transcript of any proceeding or a part thereof.



                                                       FOR THE COURT
                                                       Sheryl L. Loesch, Clerk of Court
                                                       300 North Hogan Street Suite 3−150
                                                       Jacksonville, FL 32202


           Copies furnished to:
           Appellants
           Appellee
           Attorney for Appellants
           Attorney for Appellee
